Citation Nr: 1725881	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967, with additional subsequent service in the Army Reserves through 1995.  The Veteran served in the Republic of Vietnam from February 6, 1966 to February 9, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran was afforded a videoconference hearing in July 2016 at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that, although the RO adjudicated and denied a claim for service connection for PTSD, the evidence of record reflects an additional diagnosis of depressive disorder and anxiety.  To encompass any diagnosed disabilities, the Board has expanded the claim, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

While the Board regrets the delay, a remand is necessary to ensure due process is followed and there exists a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A review of the Veteran's VA clinical records during the pendency of this claim and appeal show he was initially evaluated in a VA behavioral health laboratory in October 2012 after having a positive PTSD screen and a positive depression screen.  He reported an increase in flashbacks and nightmares related to his active service, particularly since the onset of news articles and stories related to the current era of troops returning from Afghanistan.  His wife reported the Veteran as becoming increasingly depressed over the prior year.  He reported attempting to go into a VA clinic in Lexington a few months prior, but being unable to continue as he began crying and hyperventilating.  During the initial evaluation, the Veteran became tearful while discussing his memories of Vietnam.  The clinician diagnosed him as having major depressive disorder and anxiety disorder, not otherwise specified, with an indication to rule out posttraumatic stress disorder.  The Veteran was then referred to the VA mental health clinic for treatment.  Subsequent psychiatry clinic notes in November 2012 show the diagnosis as anxiety disorder.  The Veteran declined psychotherapy and sought something to treat insomnia.  There is no indication in the record of ongoing psychiatric care and at the Veteran's hearing, he indicated that he simply could not handle such care.

In June 2013, the Veteran was afforded a VA examination related to his PTSD claim.  The examiner noted the absence of at least one of the criteria for PTSD and found, on that basis alone, that there was no mental health diagnosis.  Within the report, the examiner recognized the 2012 VA treatment and indication of depressive disorder, but made no findings of a current disorder and, therefore, gave no opinion as to the etiology of any mental health diagnosis throughout the pendency of the claim.  However, the requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  The Board, therefore, finds this examination and opinion inadequate for the purpose of deciding this claim.  Accordingly remand is appropriate in order to obtain a new examination and medical opinion regarding the Veteran's psychiatric disability.  See 38 C.F.R. § 3.159(c)(4) (2016); also see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

At the time of the Veteran's hearing, he reported that he is not receiving care for his psychiatric disability.  However, if on remand the RO or Appeals Management Office (AMO) gains information suggesting any such treatment is now taking place, the RO or AMO should obtain all outstanding VA treatment records related to the claim on appeal.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the RO or AMO discovers that the Veteran is now receiving care for an acquired psychiatric disorder, then obtain any VA treatment records related to such care since November 2012.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorders.  All pertinent evidence should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his psychiatric disorders at any time during the claim period.  In doing so, the examiner should consider the Veteran's 2012 diagnoses of major depressive disorder and anxiety disorder, not otherwise specified.

For each diagnosis present at any time throughout the pendency of the claim, the examiner should state whether it is as least as likely as not (i.e. 50 percent or greater probability) that the disability began in or is related to his military service, to include his in-service experiences in Vietnam.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between his active service and any psychiatric disorder present during the pendency of this claim and appeal.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




